Smith, J. (dissenting).
I believe that New York is the only state in the union that forbids police officers to talk to people they meet in the street unless certain preconditions are met, and requires the suppression of evidence derived from a forbidden conversation. Today, the majority needlessly expands the already hyper-stringent rule of People v De Bour (40 NY2d 210 *325[1976]) and People v Hollman (79 NY2d 181 [1992]) by limiting a police officer’s ability to address a question to the occupants of a lawfully stopped automobile.
The United States Supreme Court has held that the Fourth Amendment is not violated “simply because a police officer approaches an individual and asks a few questions” (Florida v Bostick, 501 US 429, 434 [1991]). But we adopted a different rule in De Bour, and reaffirmed it in Hollman, “as a matter of State common law” (Hollman, 79 NY2d at 195-196). Under De Bour and Hollman, a police officer who approaches a citizen to request information must have “some objective credible reason” for doing so (De Bour, 40 NY2d at 223), while the more intrusive “common-law inquiry”—questioning which would lead the person approached “reasonably to believe that he or she is suspected of some wrongdoing” (Hollman, 79 NY2d at 185)—is permissible only where the officer has “a founded suspicion that criminal activity is afoot” (De Bour, 40 NY2d at 223). New York’s “unique” approach has been criticized by the leading treatise on searches and seizures as likely to result in “such confusion and uncertainty that neither police nor courts can ascertain with any degree of confidence precisely what it takes” to comply with its requirements (4 LaFave, Search and Seizure § 9.4 [e] at 466, 468-469 [4th ed 2004]). No other state, so far as I know, has adopted a similar rule, though cases in a few states hold that intrusive or pointed questioning may constitute a “seizure” triggering constitutional protections (State v Quino, 74 Haw 161, 840 P2d 358 [1992]; State ex rel. J.G., 320 NJ Super 21, 726 A2d 948 [1999]; State v Pitts, 186 Vt 71, 76-84, 978 A2d 14, 18-24 [2009]).
The De Bour rule has existed for 36 years, and respect for stare decisis might well deter us from abandoning it. No similar reason, however, compels us to extend it to traffic stops. This appears to be the first case in which we have ever relied on De Bour to suppress evidence obtained from the questioning of occupants in a lawfully stopped car. In People v Battaglia (86 NY2d 755 [1995]), on which the majority relies (majority op at 322-323), we denied suppression in a five-sentence memorandum that assumes the applicability of De Bour, but does not discuss the question.
Traffic stops are distinguishable from the street encounters between police officers and citizens to which De Bour and the cases following it have long been applied. Most obviously, the occupant of a stopped car has already been stopped: In De Bour *326terms, he or she has already been subjected to a level three temporary detention (see 40 NY2d at 223), and it seems paradoxical to suppress evidence because of the lesser intrusion created by a level one or level two inquiry. And, as the Appellate Division pointed out in People v Alvarez (308 AD2d 184, 187 [1st Dept 2003]), a police officer who stops a car is permitted to order all the occupants to get out (Pennsylvania v Mimms, 434 US 106 [1977]; People v Robinson, 74 NY2d 773 [1989], cert denied 493 US 966 [1989]). Why can he not subject them to the much lesser inconvenience of being asked some questions, which they are not legally obliged to answer?
The De Bour rule is an attempt to prevent police officers from taking unfair advantage of the deference that civilians ordinarily give to agents of law enforcement—“the tendency to submit to the badge” (De Bour, 40 NY2d at 219). I grant that this tendency exists, and indeed that there is something inherently coercive in many, probably most, forms of police inquiry. But it is utopian to believe that we can create a society in which no such coercion exists, or in which it is never exploited by police officers investigating crimes, or that, in such a society, reasonably efficient law enforcement would be possible. As a general rule, police officers who are not using or threatening force against citizens should be allowed to do their jobs without interference from the courts. The case of an officer who, having already lawfully stopped a vehicle, asks its occupants a question does not justify an exception to this general rule.
Chief Judge Lippman and Judges Graffeo, Read and Pigott concur with Judge Ciparick; Judge Smith dissents in an opinion.
Order modified by remitting to Supreme Court, Bronx County, for further proceedings in accordance with the opinion herein and, as so modified, affirmed.